Citation Nr: 1236922	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-43 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for sleep apnea.




ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1980 to July 2000.

This appeal to the Board of Veterans' Appeals (Board) is partly from a November 2008 RO decision that reopened, but continued to deny, the Veteran's claim for service connection for periodontal disease.  That decision also denied his claim for service connection for obstructive sleep apnea.

He indicated in his October 2009 substantive appeal (on VA Form 9) that he wanted a hearing at the RO before a Veterans Law Judge of the Board.  However, he later indicated in February 2011 that he no longer wanted a hearing before the Board, so he has withdrawn his hearing request.  38 C.F.R. § 20.704(e) (2011).

This appeal is also from a March 2010 RO decision determining that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a right knee disability.  A notice of disagreement (NOD) was received from the Veteran in April 2010 in response to this additional decision, and a statement of the case (SOC) was issued in January 2011.  A letter subsequently was received in March 2011 from his then representative, an attorney, to the effect that the Veteran was continuing with his appeal of the RO's March 2010 decision that had denied his claim for service connection for a right knee disability.  The attorney also requested the issuance of a SOC concerning this claim (although, as mentioned, this already has been done).  Read liberally, the Board construed the attorney's March 2011 letter as a timely substantive appeal concerning this other claim, as it was received within one year of notification of the RO's March 2010 decision or within 60 days of that SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305, and 20.306.


The Veteran initially was represented by a Veterans' Service Organization (VSO).  In March 2011, however, he revoked his appointment of that organization and instead appointed an attorney, C.D.R., as his new representative.  But in a letter since dated in September 2011, the attorney notified VA that he was withdrawing as the Veteran's representative pursuant to the Veteran's request.  Consequently, the Veteran is no longer represented in this appeal.  In a November 2011 letter, the Board notified him of his attorney's withdrawal as his representative and advised him that he could appoint another representative.  He was told that if a response was not received from him in 30 days, VA would assume that he wanted to represent himself and review of his appeal would be resumed.  As no response was received from him and as he still had not appointed another representative within the time allotted, the Board concluded that he wanted to represent himself and, therefore, proceeded with review of his appeal.

In a January 2012 decision, the Board reopened his claims for service connection for periodontal disease and a right knee disability because there was new and material evidence concerning these claims.  However, the Board then readjudicated and denied the underlying claim for service connection for periodontal disease, but instead remanded the claims for service connection for a right knee disability and for sleep apnea to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

Unfortunately, as the claim concerning the right knee disability requires still further development, the Board is again remanding this claim to the RO via the AMC.  Whereas the Board is now deciding the claim for obstructive sleep apnea.



FINDING OF FACT

There is no disputing the Veteran has sleep apnea, however, the most probative evidence of record does not establish he had this disorder during his military service or that it is related to his service or was exacerbated by it.


CONCLUSION OF LAW

His sleep apnea was not incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance upon receipt of a complete or substantially complete application for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that these VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  But if notice was not provided prior to initially adjudicating the claim, or if provided it was inadequate or incomplete, then VA need only provide the required notice and readjudicate the claim - including in an SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is still served and the Veteran given ample opportunity to participate effectively in the adjudication of his claim.  This, in effect, will rectify ("cure") the timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA has satisfied its duty to notify under the VCAA.  Specifically, the Veteran was sent letters in July 2008 and January 2012 concerning his claim of entitlement to service connection for sleep apnea, advising him of the evidence and information necessary to substantiate this claim, as well as apprising him of his and VA's respective responsibilities in obtaining this supporting evidence and information.  And as for the Dingess requirements, he was sent this notice by way of the July 2008 letter, which discussed the "downstream" disability rating and effective date elements of his claim, prior to the initial adjudication of the claim in November 2008, so in the preferred sequence.  

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U. S. Supreme Court made clear that VCAA notice errors are not presumptively prejudicial, instead, must be determined on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  The Veteran has not made any such pleading or allegation.


As concerning the duty to assist, the Veteran's service treatment records (STRs), post-service VA treatment records, and all lay statements in support of his claim have been obtained and considered.  He has not identified any additional or outstanding records that have not been requested or obtained relevant to his claim for sleep apnea.

Additionally, he was provided a VA examination in April 2012, specifically addressing whether his diagnosed sleep apnea is attributable to his military service or incepted during his service.  This examination and opinion are sufficient to decide this claim, as they are predicated on the correct facts and, most importantly, include discussion of the underlying rationale for this opinion, which is where most of the probative value is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, in obtaining this examination and medical nexus opinion, there was compliance with the Board's January 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", if not "exact", "total" or "complete" compliance, per se).

The Board finds that it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate this claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994) (observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


II.  Whether Service Connection for Sleep Apnea is Warranted

The Veteran alleges he began experiencing obstructive sleep apnea during his military service, so in this way relates it back to his service to try and establish the required service connection.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and, (3) competent and credible evidence of a nexus or etiological link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If however chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  Regarding the first requirement for service connection, proof the Veteran has the claimed disability, there is no disputing he has sleep apnea.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  His VA treatment and private treatment records note an initial diagnosis of sleep apnea in August 2007 or thereabouts.  The April 2012 VA compensation examiner also confirmed this diagnosis.

Hence, resolution of this appeal turns, instead, on whether this disorder is attributable to the Veteran's military service or dates back to his service as he is alleging.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The evidence in this equally important regard, however, is unfavorable to the claim, so it unfortunately must be denied.

As the Veteran's STRs show no complaints, treatment or diagnosis of sleep apnea, and as even he himself readily conceded this in an August 2008 statement, there is no suggestion, much less indication, he had sleep apnea during his service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (holding that contemporaneous medical findings may be given more weight than evidence to the contrary offered many years after separation from service, long after the fact).

He acknowledged in that August 2008 statement that it was not until 2007, so approximately 7 years after his separation from service, when he first heard about sleep apnea.  It was later that year when he initially sought treatment for it and, as mentioned, received this diagnosis.  This is probative evidence against the notion this disorder had incepted during his military service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See, too, Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).


In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), however, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  That is to say, the absence of any treatment during service from 1980 to 2000 or during those several intervening years from 2000 to 2007, according to Buchanan, is not necessarily dispositive or determinative of whether the Veteran was experiencing continuous symptoms of sleep apnea of the type contemplated by 38 C.F.R. § 3.303(b) because the essence of § 3.303(b) is continuous symptoms, not continuous treatment for the symptoms.  Nevertheless, this negative inference is at least one factor in making this important determination, just cannot be the only or sole factor.  Moreover, even the Court in Buchanan acknowledged the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, to determine its ultimate probative value in relation to other items of evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  But see, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) and Kahana v. Shinseki, 24 Vet. App. 428 (2011) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

Here, the Veteran's VA treatment records date from September 2004 to August 2009 and only note the existence of and treatment for sleep apnea from 2007 onwards.  So there were occasions prior to 2007, specifically, when seen and evaluated from 2004 to 2007, when he did not have any relevant complaints of sleep apnea, so certainly did not resultantly receive this diagnosis.  He underwent a sleep study in December 2007 at a private facility, and only then was it confirmed he had sleep apnea.  So although this, alone, is not determinative of the claim, consider also that his doctors did not attribute his sleep apnea to his military service or indicate it had originated during his service.

Thus, to address this determinative issue of causation, the Board remanded this claim for sleep apnea in January 2012 to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the nature and etiology of this disorder.  During his April 2012 VA examination, he stated that he used to be tired and sleepy all the time.  He stated his girlfriend noticed he would stop breathing and choke in the middle of the night.  Shortly after that, he had the sleep study, received the diagnosis of obstructive sleep apnea based on the results, and now resultantly uses a continuous positive airway pressure (CPAP) machine nightly.  The examiner also noted the Veteran's statements and those of his family and friends in the claims file alleging he has had breathing and snoring problems since the 1980s, so since during his military service.  Upon objective physical examination, the examiner observed the Veteran does not currently have any findings, signs, or symptoms attributable to sleep apnea, such as persistent daytime hypersomnolence, evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or requiring a tracheotomy.  Nevertheless, the VA examiner discussed the findings of the Veteran's December 2007 sleep study and the diagnosis of mild sleep apnea/hypopnea syndrome.  Following the evaluation, the examiner confirmed the diagnosis of mild sleep apnea/hypopnea syndrome, but determined it less likely than not caused by or a result of the Veteran's military service.


In discussing the underlying medical rationale for this unfavorable opinion, this examiner pointed out that even the Veteran, himself, was unsure of the onset of this disorder and clearly stated his girlfriend pointed it out to him just 3-4 years earlier, so not during his military service.  The examiner also noted there was no objective evidence of onset during service or even shortly after separation.  And, in further support of his opinion against the claim, the examiner indicated he had reviewed relevant medical literature.  He explained that obstructive sleep apnea or hypopnea is characterized by recurrent episodes of upper airway collapse and obstruction during sleep.  The term obstructive sleep apnea syndrome is frequently used when the episodes are associated with excessive daytime sleepiness, which is a common disease.  The examiner stated the upper airway is a compliant tube and is therefore subject to collapse.  Most patients with this disorder demonstrate upper airway obstruction and anatomic features, such as enlarged tonsils, macroglossia, or abnormal position of the maxilla and mandible, decrease the cross-sectional area of the upper airway and increase the airway surrounding it, which predisposes the airway to collapse.  However, this VA examiner gave no indication the Veteran suffers from any of these anatomic features that predispose him to sleep apnea.  In rendering this opinion, the examiner reviewed the entire claims file, including, as mentioned, the Veteran's STRs and relevant medical literature.

There simply is no countervailing medical nexus evidence refuting the April 2012 VA examiner's unfavorable opinion.  The Veteran argues that he has suffered from this disorder since service and has provided relevant lay statements from family and friends to this effect.  And he is competent to report having experienced difficulty breathing and snoring since his military service, as are they.  But the ultimate probative value of their lay testimony concerning this is not just determined by the competency of their lay testimony, but also by its credibility in relation to the other relevant evidence in the file, including the VA compensation examiner's unfavorable medical opinion.  In rendering a decision in this appeal, the Board must analyze the competency, credibility and consequent probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence, however, differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran has had extensive treatment for various other disorders, illnesses, and injuries, both during his 20-year military career and during the several years since it ended.  He also initially filed a claim for VA compensation benefits in May 2000, the same year he retired from the military, but he did not mention having sleep apnea or even symptoms of it (like those now alleged) when filing that initial claim.  It stands to reason that, had he in fact been experiencing these symptoms even then, he would have made mention of them, but he clearly did not.  Moreover, he has received treatment at a VA medical facility since September 2004, and there was never mention of sleep apnea or even relevant symptoms until 2007, and mostly then and since only in connection with this current claim for compensation benefits.  Had he, in fact, also been experiencing breathing problems or daytime fatigue on those earlier occasions, it seems only logical and stands to reason that he would have mentioned this, but he again clearly did not, despite this opportunity when treated for other disorders.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); and Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Therefore, in the absence of the required evidence establishing that his sleep apnea is attributable to his military service or incepted during his service, and in fact recognizing the medical nexus evidence addressing this determinative issue of causation is entirely against this notion, the Board finds that the most probative (meaning competent and credible) evidence is against this claim.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  And since, for the reasons and bases discussed, the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim of entitlement to service connection for sleep apnea is denied.


REMAND

Still additional development of the evidence is needed before the Board may properly adjudicate the remaining claim of entitlement to service connection for a right knee disability, particularly since the Veteran is alleging this condition was directly incurred during his 20 years of military service.


He also claims, however, his right knee disability alternatively may be due to his service-connected left knee disability, i.e., that it is proximately due to, the result of, or aggravated by this disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a 
service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Two opinions are required for secondary service-connection claims:

1.	Is the claimed disorder "caused by" or "due to" the 
service-connected disability?  AND
2.	Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448 (1995); 38 C.F.R. § 3.310(b).

As explained in the January 2012 remand, the Board reopened this claim for service connection for a right knee disability because there was confirmation of a right knee disability, diagnosed as osteoarthritis of this knee.  Therefore, resolution of this claim resultantly turns instead on whether this disability is attributable to the Veteran's military service, including to any injury or other trauma to this knee he may have sustained in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


VA's duty to assist under the VCAA includes providing an examination for a medical nexus opinion when necessary to fairly decide a claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

To reiterate, the Veteran's STRs show he was evaluated and treated for problems with his right knee, and that the April 2000 retirement examiner diagnosed history of right knee collateral ligament partial tear, [but] apparently resolved.

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Here, review of the claims files reveals the Veteran initially was scheduled for a VA compensation examination concerning this claim in December 2009.  The examiner diagnosed right knee degenerative arthritis, status post arthroscopic medial meniscectomy and debridement.  However, the examiner stated that she could not provide an opinion regarding whether this disability was related to the Veteran's military service without resorting to mere speculation.  She also noted that "intercurrent injury is unknown."  She did not comment at all on the alternative possibility of a relationship or correlation between the right knee disability and the service-connected left knee disability.


The Court (CAVC) has set forth guidelines under which the Board may accept an inconclusive VA medical report, providing that "it must be clear, from either the examiner's statements or the Board's decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis."  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court acknowledged there may be instances in which the examiner may be unable to furnish a requested opinion, such as when there is a limit to even the most current medical knowledge, when no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service is missing, or when "the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a Veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition."  Id.   However, at minimum, the examiner must explain what facts cannot be determined and why.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion in a service-connection claim, it must ensure the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Other recent case law also suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence", since unable to comment on etiology without resorting to mere speculation, and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Specifically, in Hogan v. Peake, 544 F.3d 1295 (2008) and Fagan v. Shinseki, 573 F.3d 1282 (2009), the Federal Circuit Court stated that classifying a medical report and opinion as nonevidence is "troubling."

Consequently, the Board determined that December 2009 opinion was inadequate and accordingly remanded this claim in January 2012 for an additional opinion.


In April 2012, the Veteran resultantly was again scheduled for a VA examination to obtain additional medical comment concerning whether his right knee disability is related to his military service - either directly, presumptively, or secondarily by way of his service-connected left knee disability.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all potential theories of entitlement must be considered).

The VA compensation examiner designated to provide this opinion indicated he reviewed the claims file for the pertinent history, noting specifically the notations in service of torn ligaments several times, as well as other right knee related injuries and complaints.  In his opinion, the Veteran's subjective complaints during the examination appeared out of proportion to the objective examination findings.  After diagnostic and clinical testing, however, he confirmed the diagnosis of traumatic arthritis of the right knee, but he concluded this right knee disorder was not caused by or a result of injuries sustained during the Veteran's military service.  Additionally, the osteoarthritis affecting this knee was not caused by, aggravated by, or a result of the service-connected left knee disability.  And, in providing the underlying rationale for this unfavorable medical opinion, this VA compensation examiner again referenced the Veteran's STRs, which indicated a normal right knee at separation.  This examiner stated the Veteran had suffered a near fall and was diagnosed with moderate osteoarthritis in June 2009, during which time he worked as a postman and truck driver, with many more "unknown incidental injuries," but did not elaborate on what an incidental injury may entail or when these supposed additional injuries had occurred.  Additionally, the examiner stated there is no objective evidence of the claimed condition's onset in military service or shortly after discharge.

But, as already alluded to, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  Therefore, the Board finds that the April 2012 VA examiner's opinion is inadequate in that he appears to provide conflicting statements.  In one instance, he indicates the 

Veteran's numerous injuries in service and complaints concerning his right knee, and then concludes his current disorder did not originate in service.  However, he did not also discuss whether any of those injuries in service may lead to 
post-traumatic arthritis.

Aside from this, the examiner merely provided a conclusory statement concerning why the right knee disorder is not attributable to the service-connected left knee disability (i.e., not caused or aggravated on a secondary basis).  He merely stated that it was not caused by, aggravated by, or a result of the left knee disability, without also providing any supporting rationale for this opinion.  Therefore, a remand is required to rectify the deficiencies in this opinion.  So the Board is requesting another medical nexus opinion concerning the etiology of the Veteran's right knee disorder to better address this determinative issue of causation, including specifically in terms of whether any of the disability presently affecting this knee is the result of the type of injuries he sustained during his military service, or whether he had arthritis in this knee within one year of his discharge from service (so during the presumptive period), or whether this disability alternatively was caused by his service-connected left knee disability or is being aggravated by it.

Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, a medical nexus opinion is required on this determinative issue.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).


Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  If still available to provide further comment, return the file to the April 2012 VA compensation examiner for supplemental comment on the etiology of the Veteran's right knee disability, to again specifically include indicating the likelihood (very likely, as likely as not, or unlikely) this right knee disability is either:  (1) the result of a disease or an injury or event during the Veteran's 20 years of military service from July 1980 to July 2000, including especially the documented right knee injuries he sustained in service; (2) if involving arthritis, alternatively manifested to a compensable degree of at least 10-percent disabling within the one-year presumptive period following his service, meaning by July 2001; or (3) is secondary to, meaning either caused or aggravated by, his service-connected left knee disability. 

To assist in making these important determinations, the examiner must refamiliarize himself with the relevant evidence in the claims file, including by way of a complete copy of this remand.

The term "as likely as not" (at least 50 percent probable) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.


If, however, the examiner cannot provide this requested opinion without resorting to mere speculation, he should provide some explanation as to why medical comment on this issue is not possible.  And, in order for the Board to rely on a statement that this opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.  So if after further consideration of all pertinent facts, additional studies, or procurable data, this requested opinion still cannot be provided without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why this requested opinion is not possible or feasible.  Merely saying he cannot comment will not suffice.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then obtain this necessary medical nexus opinion from someone else who is equally qualified.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion.

If reexamination is deemed necessary, all necessary diagnostic testing and evaluation should be performed.  The examiner is also asked to review the relevant medical and other evidence in the claims file for the pertinent history, including a complete copy of this remand.


The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655(b) (2011).

*The deficiencies in the prior opinion are outlined in this remand, so the examiner, whoever designated, is specifically asked to address these prior shortcomings.

2.  Then readjudicate this remaining claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him another SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning this remaining claim to the Board for further appellate consideration. 

He has the right to submit additional evidence and argument concerning this claim the Board is again remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


